Citation Nr: 1329449	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  07-17 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability, to include as secondary to a seizure disorder 
and blackouts.

2.  Entitlement to service connection for a left arm 
disability, to include as secondary to a seizure disorder 
and blackouts.

3.  Entitlement to service connection for a right hand 
disability, to include as secondary to a seizure disorder 
and blackouts.

4.  Entitlement to service connection for a left hand 
disability, to include as secondary to a seizure disorder 
and blackouts.

5.  Entitlement to service connection for a right leg 
disability, to include as secondary to a seizure disorder 
and blackouts.

6.  Entitlement to service connection for a left leg 
disability, to include as secondary to a seizure disorder 
and blackouts.

7.  Entitlement to service connection for a bilateral eye 
disability, to include as secondary to a seizure disorder 
and blackouts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1978 to July 
1985; service from June 1978 to July 7, 1983 was honorable 
while service from July 8, 1983 to July 31, 1985 was 
dishonorable, which is a bar to disability benefits.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs (VA) regional office in St. 
Louis, Missouri (RO).  

The issues on appeal were previously before the Board in 
January 2010 when they were remanded for additional 
development.  In September 2011, the Board denied 
entitlement to service connection for a seizure disorder, 
for a disability manifested by blackouts, for a disability 
manifested by memory loss, and for a psychiatric disability, 
to include depression; and again remanded the issues of 
entitlement to service connection for headaches, a right arm 
disability, a right hand disability, a left hand disability, 
a right leg disability, a left leg disability, and a 
bilateral eye disability, to include as secondary to a 
seizure disorder and blackouts, back to the RO for nexus 
opinions on whether the disabilities at issue are causally 
related to service.  

Appropriate VA evaluations, with nexus opinions, were 
obtained in February 2013.  Consequently, there has been 
substantial compliance with the September 2011 Board remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998) 
(Holding that a remand by the Court or the Board confers on 
the Veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders).

A November 2012 rating decision granted service connection 
for migraine and tension headaches and assigned a 30 percent 
initial rating, effective from September 20, 2005.  
Consequently, the remanded issue of entitlement to service 
connection for headaches has been granted in full and is no 
longer part of the current appeal.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge (VLJ) sitting at the RO in 
March 2008, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The most probative, competent, and credible evidence of 
record fails to demonstrate that it is at least as likely as 
not that the Veteran has a right arm disability that is 
causally related to active service.  

2.  The most probative, competent, and credible evidence of 
record fails to demonstrate that it is at least as likely as 
not that the Veteran has a left arm disability that is 
causally related to active service.  

3.  The most probative, competent, and credible evidence of 
record fails to demonstrate that it is at least as likely as 
not that the Veteran has a right hand disability that is 
causally related to active service.  

4.  The most probative, competent, and credible evidence of 
record fails to demonstrate that it is at least as likely as 
not that the Veteran has a left hand disability that is 
causally related to active service.  

5.  The most probative, competent, and credible evidence of 
record fails to demonstrate that it is at least as likely as 
not that the Veteran has a right leg disability that is 
causally related to active service.  

6.  The most probative, competent, and credible evidence of 
record fails to demonstrate that it is at least as likely as 
not that the Veteran has a left leg disability that is 
causally related to active service.  

7.  The most probative, competent, and credible evidence of 
record fails to demonstrate that it is at least as likely as 
not that the Veteran has bilateral eye disability that is 
causally related to active service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a right arm disability that 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2013).  

2.  The Veteran does not have a left arm disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2013).  

3.  The Veteran does not have a right hand disability that 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2013).  


4.  The Veteran does not have a left hand disability that 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2013).  

5.  The Veteran does not have a right leg disability that 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2013).  

6.  The Veteran does not have a left leg disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.310 (2013).  

7.  The Veteran does not have a bilateral eye disability 
that was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2012).  The 
regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed 
the record on appeal, the Board has concluded that the 
notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran letters in March 2006 and 
May 2006, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to service 
connection for the disabilities at issue.  In compliance 
with the duty to notify, the Veteran was informed in a 
letter later in March 2006 about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In accordance with the requirements of VCAA, the earlier 
March 2006 letter, and May 2006 letter, informed the Veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Veteran's service 
treatment records, relevant VA and private treatment 
reports, and reports of VA evaluations, with nexus opinions, 
are of record, with the most recent VA opinion dated in 
February 2013.  

When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions obtained in 
this case are adequate, as they involve review of the 
claims files, relevant examination of the Veteran, and an 
opinion on whether the Veteran has the disabilities at 
issue due to service.  Accordingly, the Board finds that 
VA's duty to assist in obtaining a VA examination or 
opinion with respect to the service connection issues on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  The Veteran has been given ample opportunity to 
present evidence and argument in support of his claims, 
including at his March 2008 hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development 
of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court 
recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires 
that the VLJ who conducts a hearing fulfill two duties to 
comply with the above the regulation.  These duties consist 
of (1) the duty to fully explain the issues and (2) the duty 
to suggest the submission of evidence that may have been 
overlooked.  The VA personnel must also ask questions to 
fully explore the bases for each claim.  At the March 2008 
Board hearing, the Veteran's representative and the VLJ 
asked the Veteran questions at the hearing about the bases 
for the service connection issues on appeal.  The VLJ also 
indicated that consideration would be undertaken based on 
the testimony and evidence of record as to whether an 
additional examination would be useful to substantiate the 
claim.  The hearing focused on the elements necessary to 
substantiate the claims, and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate the claims.  Therefore, 
the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

Analysis of the Claims

The Veteran seeks service connection for disabilities of the 
arms, hands, legs, and eyes, to include as secondary to a 
seizure disorder and blackouts.  He contends that these 
disabilities are causally related to his extensive history 
of boxing while in service.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999). .  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board must determine the value of all evidence 
submitted, including lay and medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation 
of evidence generally involves a 3-step inquiry.  First, the 
Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. 
Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that 
once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible).  The 
third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.  Lay evidence may be competent 
and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent 
to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, 
for example, a form of cancer);

(2) the layperson is reporting a contemporaneous 
medical diagnosis, or;

(3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) 
(where widow seeking service connection for cause of death 
of her husband, the Veteran, the Court holding that medical 
opinion not required to prove nexus between service 
connected mental disorder and drowning which caused 
Veteran's death).   

In ascertaining the competency of lay evidence, the Courts 
have generally held that a layperson is not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183 (1997).  In certain instances, 
however, lay evidence has been found to be competent with 
regard to a disease with "unique and readily identifiable 
features" that is "capable of lay observation."  See, e.g., 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning 
varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. 
Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. 
Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have 
also been found to not be competent to provide evidence in 
more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic 
fever).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).

After determining the competency and credibility of 
evidence, the Board must then weigh its probative value.  In 
this function, the Board may properly consider internal 
inconsistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant. Caluza 
v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board 
has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics 
in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal that the 
Veteran's corrected eyesight was 20/20 in each eye in June 
1978.  He was admitted to the hospital ward in November 1978 
with a diagnosis of rule out seizure disorder; the discharge 
diagnoses were rule out seizure disorder and rule out 
hysterical reaction.  He incurred multiple lacerations of 
the palm and knuckle of the right hand in July 1980.  
According to a Physical Profile Board Proceeding in 
September 1984 for his seizures, he was not to be assigned 
to a unit where the sudden loss of consciousness would be 
dangerous to self or others and he was not to box until 
December 14, 1984.  

The Veteran complained in Hyland Behavioral Health Center 
records for April and May 2005 of poor eyesight.

VA treatment records dated from June 2006 to June 2010 
reveal that the Veteran complained in June 2006 of 
headaches, muscle pain, shooting pain down his arm, joint 
pain, and tingling and numbness in his thumbs.  There was 
normal bulk and tone in his upper and lower extremities on 
motor testing in November 2006.  The Veteran complained of 
arm pain in March 2007, and peripheral nerve disease was 
diagnosed.  He complained in April 2007 of pain radiating 
from his neck down his arms.  A two year history of 
bilateral arm pain was reported in January 2008.  

Added to the file in February 2008 were medical articles on 
traumatic brain injury.

The Veteran testified at his March 2008 travel board hearing 
that the disabilities at issue were all secondary to his 
seizure disorder, which is due to his extensive history of 
boxing in service.  

The assessments on VA eye evaluation in April 2008 were 
ocular hypertension, cataracts, and refractive error.  The 
Veteran complained on VA treatment records in July 2008 of 
fatigue and tingling in his extremities, which was noted to 
be a possible adverse reaction to medication.  He also 
complained in July 2008 of headaches accompanied by flashes 
in the right eye, light sensitivity, and occasional nausea.  
The diagnosis on neurological evaluation in August 2008 was 
complex regional pain syndrome.  It was noted in November 
2008 that, because of the Veteran's fairly extensive boxing 
history, he could have dementia pugilistica.  He complained 
in March 2009 of pain in his fingertips, which was thought 
to be due to arthritis.  Generalized pain syndrome was 
diagnosed in April 2010.

The impressions on VA evaluation in July 2010 were possible 
bilateral carpal tunnel syndrome by EMG study; previous 
history of seizures, resolved; blackout spells, etiology and 
type unspecified and unknown.  The examiner opined that it 
would be speculative to conclude that the Veteran had 
seizures and blackout spells due to boxing in service, as he 
had not had documented seizures for over 25 years.

After review of the claims files and examination of the 
Veteran, a VA examiner concluded in August 2011 that it was 
at least as likely as not that the pain pattern in the 
Veteran's upper and lower extremities was related to trauma 
in service from the Veteran's extensive history of boxing 
and heavy training.

A VA eye evaluation was conducted in October 2011.  The 
diagnosis was immature cataract in each eye, visually 
functioning adequately.  The examiner opined that the 
cataract was less likely as not due to service or trauma 
from boxing because it had the appearance of an age-related 
cataract rather than a traumatic cataract.  Refractive error 
and presbyopia were also opined as not related to service, 
including boxing.  

It was noted in VA treatment records for January 2013 that 
the Veteran would need cataract surgery in the near future.

The Veteran was provided a VA orthopedic evaluation in 
February 2013.  The examiner did not find any objective 
evidence of hand pathology.  It was noted that the Veteran 
indicated that his bilateral arm and bilateral leg symptoms 
did not begin until 2005, approximately twenty years after 
service discharge.  The examiner concluded that there was no 
evidence that the Veteran's current symptoms were related to 
inservice boxing.

There is evidence on file both for and against the Veteran's 
claims for service connection.  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  The Board may appropriately favor 
the opinion of one competent medical authority over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).  

The Board finds the October 2011 and February 2013 VA nexus 
opinions against the claim to be of more probative value, 
when considered along with the other evidence of record, 
than the August 2011 VA opinion in favor of the claim.  

Generally, the degree of probative value which may be 
attributed to a medical opinion issued by a VA or private 
treatment provider is weighed by such factors as its 
thoroughness and degree of detail, and whether there was 
review of the Veteran's claims file.  Prejean v. West, 13 
Vet. App. 444 (2000). Also significant is whether the 
examining medical provider had a sufficiently clear and 
well-reasoned rationale, as well as a basis in objective 
supporting clinical data.  Bloom v. West, 12 Vet. App. 185 
(1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  
See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) 
(rejecting medical opinions that did not indicate whether 
the physicians actually examined the Veteran, did not 
provide the extent of any examination, and did not provide 
any supporting clinical data).  The Court has held that a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate 
in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical 
examiner must have correct information regarding the 
relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 
(1993) (observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches); see Shipwash v. 
Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 
(1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder); but 
see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding 
that it is not necessary for a VA medical examiner to 
specify review of the claims folder where it is clear from 
the report that the examiner has done so and is familiar 
with the claimant's extensive medical history).

Although the August 2011 VA opinion finds a relationship 
between the boxing the Veteran did in service and his 
complaints of disability of the upper and lower extremities, 
the Board notes that the examiner did not provide a specific 
diagnosis.  Rather, the disability was described as a "pain 
pattern."  The Board would note that pain alone, without a 
diagnosed or identifiable underlying malady or condition, is 
not a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

The Veteran's service treatment records do not reveal any 
complaints or abnormal clinical findings of an arm, hand, 
leg, or eye disability, other than a laceration of the right 
hand.  The initial post-service diagnosis of any of the 
disabilities at issue was not until 2006, which is over 20 
years after service discharge.  Moreover, there are VA 
opinions on file dated in October 2011 and February 2013, 
which are based on a review of the record and examination of 
the Veteran and which each contain a rationale, against the 
claims for service connection for disabilities of the arms, 
hands, legs, and eyes.  In fact, no objective evidence of 
hand pathology was found in February 2013.

The Board would also note that, because the Veteran is not 
service connected for either a seizure disorder or 
blackouts, he cannot be granted service connection for any 
of the disabilities at issue as secondary to a seizure 
disorder or blackouts.  See 38 C.F.R. § 3.310.

Although the Veteran is competent to report his subjective 
symptoms, such as pain or numbness, he is not competent to 
report that he has a disability of the arms, hands, legs, or 
eyes due to service.  The diagnosis of a specific 
orthopedic, neurologic, or ophthalmologic disability, as 
well as the determination of the etiology of the disability, 
are medical questions and require medical expertise.  A 
layperson is generally not competent to provide a diagnosis 
or opine on the etiology of an orthopedic or neurological 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Circ. 2007).  Because the preponderance of the objective and 
probative medical evidence of record is against the 
Veteran's service connection claims on appeal, the claims 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right arm disability 
is denied.  

Entitlement to service connection for a left arm disability 
is denied.  

Entitlement to service connection for a right hand 
disability is denied.  

Entitlement to service connection for a left hand disability 
is denied.  

Entitlement to service connection for a right leg disability 
is denied.  

Entitlement to service connection for a left leg disability 
is denied.  

Entitlement to service connection for a bilateral eye 
disability is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


